
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.9

EXECUTION COPY


PERFORMANCE RETENTION GRANT


        THIS PERFORMANCE RETENTION GRANT AGREEMENT (the "Agreement") is dated as
of the 11th day of February, 2004 (the "Award Date") and entered into by and
between iSTAR FINANCIAL INC. (the "Company") and Jay Sugarman (the
"Participant");

WITNESSETH:

        WHEREAS, in connection with the effectiveness on March 31, 2004 (the
"Effective Date") of a new employment agreement entered into on the date hereof
between the Company and the Participant (the "New Employment Agreement"), the
Company wishes to award shares of common stock, $0.001 par value per share, of
the Company (the "Common Stock") to the Participant, subject to certain
restrictions on transferability, pursuant to the iStar Financial Inc. 1996
Long-Term Incentive Plan, as amended and restated (the "Plan");

        NOW, THEREFORE, IT IS AGREED between the Company and the Participant as
follows:

        1.    Award.    

        (a)   Subject to the terms of this Agreement and the Plan, the
Participant is hereby awarded a number of shares of Common Stock (the "Shares")
equal to the quotient obtained by dividing 10.0 million by the average closing
price of the Company's Common Stock for the 20 trading days ending on and
including March 30, 2004. Except as otherwise defined herein, capitalized terms
used in this Agreement have the respective meanings set forth in the Plan.

        (b)   The parties agree that on March 31, 2004, Schedule A hereto shall
be amended to specify the number of Shares.

        2.    Vesting.    

        (a)   The Shares shall be fully vested when issued on March 31, 2004, if
the Participant's employment as Chairman and Chief Executive Officer of the
Company has not terminated before such vesting date. If the Participant's
employment as Chairman and Chief Executive Officer of the Company terminates
prior to March 31, 2004, this Agreement shall terminate and be of no force and
effect, and neither party shall have any obligation to the other party
hereunder.

        (b)   Once the Shares have vested, they shall not be subject to
forfeiture under any circumstances.

        3.    Restrictions on Shares.    

        (a)   Except as provided in Section 3(b), the "Restricted Period" with
respect to the Shares is the period commencing on the Effective Date and ending
on the earlier of (1) March 31, 2009 and (2) the occurrence of a Change of
Control (as such term is defined under the New Employment Agreement).

        (b)   In addition to the events described in Section 3(a), the
Restricted Period shall terminate on March 31 of each year during the Restricted
Period with respect to a number of Shares equal to 25% of the Shares awarded to
Participant on the Effective Date if, during the 12 month period ending on
March 31 of such year, the price of the Common Stock has increased by 15% or
more. For purposes of determining whether the price of the Common Stock has
increased by 15% or more, the average closing price of the Common Stock on the
principal United States securities exchange on which the Common Stock is traded
shall be compared for the first 20 trading days at the beginning of such
12 month period and the last 20 trading days in such 12-month period.

--------------------------------------------------------------------------------




        (c)   During the Restricted Period, Shares are not transferable except
as designated by the Participant by will or by the laws of descent and
distribution or, subject to such procedures as the Administrator may establish,
to or for the benefit of the Participant's family. Except as provided in this
Section 3, Shares may not be sold, assigned, transferred, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law and otherwise)
or be subject to execution, attachment or similar process. Any attempt to so
sell, transfer, assign, pledge, hypothecate, voluntarily encumber or otherwise
dispose of the Shares shall be null and void.

        (d)   Shares shall be evidenced by a certificate registered in the name
of the Participant. The certificate shall bear a legend to the effect that the
Shares are subject to contractual restrictions on transfer under this Agreement.
In addition, for so long as the Participant is an affiliate of the Company
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
"Securities Act"), the certificate representing the Shares may bear a legend to
the effect that the Shares must be sold pursuant to an effective registration
statement or pursuant to an exemption from the registration requirements of the
Securities Act.

        (e)   During the Restricted Period, the Participant shall be entitled to
vote and receive dividends with respect to all of the Shares.

        4.    Adjustments to Number of Shares.    In the event of any change in
the outstanding Shares by reason of any stock dividend, split, spinoff,
recapitalization or other similar change, the terms and the number of any
outstanding Shares shall be equitably adjusted by the Administrator in its
discretion to the extent the Administrator determines that such adjustment is
necessary to preserve the benefit of this Agreement for the Participant and the
Company. Any additional shares resulting from such adjustment shall be subject
to restrictions on transferability hereunder to the same extent as the
underlying shares.

        5.    Agreement Not Contract of Employment.    This Agreement does not
constitute a contract of employment, and does not give the Participant the right
to be retained in the employ of the Company.

        6.    Successors and Assigns.    This Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company's assets and business.

        7.    Administration.    The authority to administer and interpret this
Agreement shall be vested in the Administrator, and the Administrator shall have
all the powers with respect to this Agreement as it has with respect to the
Plan. Any interpretation of the Agreement by the Administrator and any decision
made by it with respect to the Agreement are final and binding on all persons.

        8.    Representations.    The Company represents that the offer and sale
of the Shares by the Company is registered under the Securities Act, and any
applicable state securities laws, pursuant to an effective registration
statement; however, they may be subject to restrictions on resale for so long as
the Participant is an affiliate of the Company. The Participant hereby
represents and covenants that any subsequent sale of any such Shares shall be
made either pursuant to an effective registration statement under the Securities
Act and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws.

        9.    Plan Governs.    The terms of this Agreement shall be subject to
the terms of the Plan, a copy of which may be obtained by the Participant from
the office of the Secretary of the Company.

        10.    Amendment and Termination.    The Board of Directors of the
Company may at any time amend or terminate the Plan, provided that no such
amendment or termination may materially adversely affect the rights of the
Participant awarded hereunder without the written agreement of the Participant.

2

--------------------------------------------------------------------------------


        11.    Arbitration.    Any controversy, dispute or claim arising out of
or related to this Agreement, a Participant's rights or obligations hereunder or
pursuant hereto or a Participant's employment by the Company shall be resolved
in accordance with the terms and conditions set forth in a separate agreement
between the parties regarding arbitration of disputes relating to incentive
awards and employment, the terms of which are incorporated herein by this
reference.

        12.    Waiver of Responsibility.    Participant understands that the
Company has assumed no responsibility for advising Participant as to the tax
consequences to Participant of the grant of Shares under this Agreement.
Participant should consult with his individual tax advisor concerning the
applicability of Federal, state and local tax laws to the Shares and to his
personal tax circumstances.

        13.    Counterparts.    This Agreement may be executed in counterparts.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Participant and the Company have executed this
Agreement, as of the date first above written.

    PARTICIPANT
 
 
 
      /s/  JAY SUGARMAN      

--------------------------------------------------------------------------------

Jay Sugarman
 
 
 
      iSTAR FINANCIAL INC.
 
 
 
      By: /s/  CATHERINE D. RICE      

--------------------------------------------------------------------------------

Catherine D. Rice

4

--------------------------------------------------------------------------------


SCHEDULE A


Number of Shares

5

--------------------------------------------------------------------------------



QuickLinks


PERFORMANCE RETENTION GRANT
SCHEDULE A
